DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/01/2021, the following represents the changes from the previous claims: Claims 1, 7-10, 16, 18, and 19 were amended and Claim 21 is new. Claims 1-5 and 7-21 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-5, 7-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (US 5,617,673) in view of Kop (US Patent Publication 2018/0042186). 
a. Regarding claim 1, Takashima teaches a plant growing apparatus 10 comprising an enclosure 32 having an interior configured to maintain an interior environment within the enclosure [enclosing assembly 32 provides the method by which the plants and the interior environment of the growing system 10 are isolated from the ambient environment. The enclosing assembly is insulted to prevent unwanted heat transference in either direction, col. 6 lines 34-38] and the enclosure is sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9]; at least one light sources 42; a planting column 28 having a cavity formed therethrough; a drive motor 54 coupled to a bottom portion of the planting column, wherein said drive motor is configured to rotate said planting column within the enclosure [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; at least one sensor 148; an irrigation system 108 [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16]; and a control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to be communicatively coupled to irrigation system [control assembly 35 relates to the delivery of fluid and nutrients to the plants, col . 9 lines 45-46], sensor [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39], light source [a light on/off control 138 and a light intensity control 140 are provided in order to control the status and illumination intensity of the illumination lamps 42, col. 9 lines 20-24], and drive motor [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26]; wherein, the at least one light source, planting column, drive motor, water reservoir, conduit 40, sensor, and irrigation system are self-contained with the enclosure as part of the plant growing apparatus [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9].
	Takashima does not specifically teach a conduit having a dispensing apparatus at least partially positioned within the planting column, the dispensing apparatus configured to dispense an aqueous solution throughout the cavity, a water source fluidly coupled to the conduit to selectively dispense the aqueous solution from the dispensing apparatus, wherein said planting column is configured to be rotatably movable around said dispensing apparatus. Kop teaches a conduit 72 having a dispensing apparatus at least partially positioned within the planting column, the dispensing apparatus configured to dispense an aqueous solution throughout the cavity [FIG. 5], a water source fluidly coupled to a conduit to selectively dispense the aqueous solution from the dispensing apparatus [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 [0105]], wherein said planting column is configured to be rotatably movable around said dispensing apparatus [the hollow core of a tower [0086]] the interior of vertical shaft 74 by which tower 2 rotates [0105]] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of 
b. Regarding claim 2, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 having enclosure 32. Kop further teaches the enclosure comprises a top, a base, and at least one wall has an internal surface [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure, col. 6 lines 58-61].
c. Regarding claim 3, Takashima in view of Kop teaches (references to Takashima)  the apparatus of claim 2 having the internal surface of the wall and light 42 emitted within enclosure 32. Takashima further teaches the internal surface of the wall configured to reflect light emitted within the enclosure [circumferentially surrounding all except a portion of the front of the drum 28 is a cylindrical reflector 64. The cylindrical reflector 64 is reflective on its interior surface in such a manner that light from the illuminating lamps 42 is reflected back on to the plants 12, col. 6 lines 44-48].  
d. Regarding claim 4, Takashima in view of Kop teaches (references to Takashima)  the apparatus of claim 1 having planting column 28. Takashima further teaches the planting column further comprises at least one opening 104 configured to receive a plant 12 [FIG. 3].  
e. Regarding claim 5, Takashima in view of Ko teaches (references to Takashima) the apparatus of claim 1 having light source 42. Takashima in view of Kop does not specifically teach the light source includes at least one light emitting diode (LED). Kop teaches the light source includes at least one light emitting diode (LED) 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]] for the purpose of providing an inexpensive, energy efficient means to generate the desired modulated light beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include at least one light emitting diode as taught by Kop because doing so would have provided an inexpensive, energy efficient means to generate the desired modulated light beam.  
f. Regarding claim 7, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 wherein the water source includes reservoir 86 is substantially separated from the interior of the enclosure by a bottom wall [lower chamber 84, which is located at the bottom be of the enclosing assembly 32, provides a location in which a water reservoir 86 and other auxiliary structures may be enclosed, col. 7 lines 8-11].  
g. Regarding claim 8, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 wherein water source, conduit, and irrigation system 108 are fluidly coupleable to one another [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16].  
h. Regarding claim 9, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 having irrigation system 108. Kop further teaches dispensing apparatus 72 positioned through a top portion of planting column 2 [ irrigated by means of the irrigation fluid that is delivered by high pressure feed pump 115 through central vertical pipe 72 of tower 2 and to vertically spaced foggers 76 [0109]]. 
i. Regarding claim 10, Takashima in view of Kop teaches (references to Kop) the apparatus of claim 1 having dispensing apparatus 72. Kop further teaches the planting column rotates about dispensing apparatus 72 [ irrigated by means of the irrigation fluid that is delivered by high pressure feed pump 115 through central vertical pipe 72 of tower 2 and to vertically spaced foggers 76 [0109]].
j. Regarding claim 11, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 wherein irrigation system 108 comprises pump 106 and a secondary fluid conduit 40 configured to transport water from the water source to the conduit [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16].
k. Regarding claim 12, Takashima in view of Kop teaches (references to Takashima)  the apparatus of claim 1 wherein enclosure 32 is rectangular, having one or more openings 76 to access the interior of the enclosure [The enclosing assembly 32 further includes a left side wall 66, a right side wall 68, a rear wall 70, a base plate 72 and a top plate 74, all of which, together, form a rectangular enclosure which is completed by a door 76, col. 6 lines 58-61].
l. Regarding claim 13, Takashima in view of Kop teaches (references to Takashima)  the apparatus of claim 1 having planting column 28 comprises a rotatable base [a rotation control 142 is provided to adjust the speed of the gear motor 54, and thus the rotational rate of the rotating drum cylinder, col. 9 lines 24-26].
m. Regarding claim 15, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 having control system 35 [control panel 30 may be utilized to control a wide variety of parameters, col. 9 lines 20-21] configured to monitor and control temperature and humidity [thermal control 146 is utilized to operate the air conditioner unit 88, including both heating and cooling capabilities, to maintain a desired, operator selected, internal temperature, assisted by one or more thermal sensors 148 situated within the stationary enclosure, col. 9 lines 35-39]. Takashima in view of Kop does not specifically teach the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure. Kop teaches the control system is configured to monitor and control light color spectrum to manipulate plant growth within the enclosure [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] for the purpose of providing light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include the control system configured to monitor and control light color spectrum to manipulate plant growth within the enclosure as taught by Kop because doing so would have provided light elements that may be operated according to a selected duty cycle or time sequence in order to generate a desired waveform to manipulate plant growth.   
n. Regarding claim 17, Takashima in view of Kop teaches (references to Kop) the apparatus of claim 5 having LED 249 [LEDs 249 mounted on a light post to generate the desired modulated light beam 251 [0126]]. Kop further teaches LED 249 provides a variable color spectrum [the light elements may be operated according to a selected duty cycle or time sequence, in order to generate a desired waveform [0094]; Light elements for emitting the following five colors are illustrated: blue (B) at a wavelength of 440-460 nm for use mainly during noon conditions, green (G) at a wavelength of 505-530 nm, red (R) at a wavelength of 620-650 nm for use mainly during morning/afternoon conditions, deep red (DR) at a wavelength of 650-680 nm, and cool white (CW) at a color temperature, or the temperature of an ideal black-body radiator that radiates light of a comparable hue, of 5000° K]] that is selectable by control system 240 to manipulate plant growth [control system 240 directs modulated light energy to the plants to stimulate an improvement in metabolic processes [0126]].
o. Regarding claim 19, Takashima teaches an apparatus 10 for growing plants 12 comprising a water source; a growing column 28 having an interior cavity and at least one opening 104 configured to allow access to said interior cavity; an enclosure 32 surrounding the growing column [enclosing assembly 32 provides the method by which the plants and the interior environment of the growing system 10 are isolated from the ambient environment. The enclosing assembly is insulted to prevent unwanted heat transference in either direction, col. 6 lines 34-38] and sized to be situated in an apartment or home [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9] and a pump 106 fluidly connected 108 positioned through a top portion of the growing column and fluidly coupled to the pump wherein said pump is configured to provide water from the water source to the interior cavity through the dispensing apparatus [A fluid pump 106, typically associated with the water reservoir 86, delivers water from the reservoir 86, through the fluid conduit 40 and to a fluid delivery structure 108, col. 8 lines 14-16]; further wherein dispensing apparatus 108 is rotationally coupled to the top portion of the growing column; further wherein, the growing column, enclosure, pump, and dispensing apparatus are self-contained or configured to be integrated into a kitchen as an appliance [the present invention is compact, self-contained and efficient, and is adaptable for use in a variety of circumstances, col. 18 lines 7-9].
Takashima does not specifically teach a dispensing apparatus to dispense an aqueous solution throughout the interior cavity. Kop teaches a dispensing apparatus to dispense an aqueous solution throughout the interior cavity [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 [0105] FIG. 5] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to eject a mist directed to the roots of plants and make the apparatus more efficient and compact to conserve space indoors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Takashima to include a dispensing apparatus to dispense an aqueous solution throughout the interior cavity as taught by Kop because doing so would have providedthe interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to eject a mist directed to the roots of plants and make the apparatus more efficient and compact to conserve space indoors. 
p. Regarding claim 20, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 19, comprising interior cavity of growing column 28. Takashima further teaches a plant growing pod 50 comprising a top rim and a bottom portion configured to fit within opening 104, wherein said bottom portion is configured to extend at least partially into said interior cavity of growing column 28 [to permit the plant 12 to grow outward into the growth sector 50, the root bag is provided with a series of stem portals 104 (apertures) on the side opposite the central core 20. The stem portals 104 are situated opposite the location where the roots of the plant 12 are attached to the rooting medium, col. 8 lines 6-11; roots 164 will be contained within the root bag 98 and will grow within the rooting medium 100. The stems 166 will exit the root bag into the remainder of the growth sector 50 through the stem portal 104 col. 10 lines 41-44].

4. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (US 5,617,673) in view of Kop (US Patent Publication 2018/0042186) and Galvan (US Patent Publication 2014/0083007).
a. Regarding claim 14, Takashima in view of Kop teaches (references to Kop) the apparatus of claim 1 having the interior cavity of planting column 28. Takashima in view of Kop does not specifically teach the interior cavity of the planting column is arranged in a helical configuration. Galvan teaches the interior cavity of planting column 10 is arranged in a helical configuration [The apparatus is shaped like a spiral pyramid with a broad base and a narrow top with sufficient slope to allow the nutrient solutions to flow effortlessly down the entire length of the apparatus through the hollow tubing [0024]] for the purpose of providing a helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include the interior cavity of the planting column arranged in a helical configuration as taught by Galvan because doing so would have provided helical configuration with a sufficiently contoured hollow tube-like interior to allow water or nutrient-rich solution to flow effortlessly over the roots of plants, help minimize ponding and water logging, and exclude the entry of light into the hollow space inside to prevent algae growth.

5. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (US 5,617,673) in view of Kop (US Patent Publication 2018/0042186) and Miyabe et al. (US Patent Publication 2016/0324089).
he apparatus of claim 15. Takashima further teaches water reservoir 86 [lower chamber 84, which is located at the bottom be of the enclosing assembly 32, provides a location in which a water reservoir 86 and other auxiliary structures may be enclosed, col. 7 lines 8-11]. Takashima in view of Kop does not specifically teach a drawer formed in the base of the plant growing apparatus to house a removable water reservoir. Miyabe teaches drawer 6 formed in the base of the plant growing apparatus to house the removable water reservoir [cultivation tray 4 is carried in or carried out the cultivation rack 2 using the carrier device 6 [0055]; carrier device 6 is configured to slide on rails 7 bridged over the second beams 2 c in the depth direction of the cultivation racks 2 adjacently arranged in the depth direction along the second passage B, and move in a front-back direction [0056]] for the purpose of providing ease of operation when removing the reservoir. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include a drawer formed in the base of the plant growing apparatus to house the removable water reservoir as taught by Miyabe because doing so would have provided ease of operation when removing the reservoir.  

6. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Patent Publication 2014/0259920) in view of Takashima (US 5,617,673) and Kop (US Patent Publication 2018/0042186). 
a. Regarding claim 18, Wilson teaches a system of growing, monitoring, and purchasing plants for growing in a plant growing apparatus comprising assigning a plant pod having an individual species of plant an identifier [barcode or UPC labeling may be used for tracking plants throughout the lifecycle; barcodes may be used on a per plant basis [0198]]; classifying environmental variables that are associated with the identifier [the growing system may be programmed with an algorithm in
accordance with a specific plant species [0079], [0099]]; assigning a location code to the plant pod location within the plant growing apparatus [each plant is assigned a barcode or UPC labeling to track the plant, providing the location of a plant [0198], [0203]]; implementing a control algorithm to determine optimal environmental conditions based on the environmental variables associated with the [control algorithms may be executed by a system-associated processor to optimize growth [0079], [0124], [0206]]; averaging the environmental variables identified by the control system for a combination of plant species [variables based on plant species, such as pH, are averaged [0019]] and locations within the system; and regulating the environment to achieve that preference [the algorithm utilizes sensor data to control system function (regulation) to achieve optimal growth [0206]].
	Wilson does not specifically teach a combination of plant species and locations positioned in separate openings of a rotatable planting column. Takashima teaches a combination of plant species 12 and locations positioned in separate openings 104 of a rotatable planting column 28 for the purpose of providing a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson to include a combination of plant species and locations positioned in separate openings of a rotatable planting column as taught by Takashima because doing so would have provided a compact, self-contained and efficient growing environment conducive to growing plant materials in a variety of circumstances. 
Wilson in view of Takashima does not specifically teach regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a cavity of the rotatable planting column. Kop teaches regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a cavity [A plurality of vertically spaced foggers 76 mounted on vertical shaft 74 and in fluid communication with pipe 72 eject a mist 79 directed to the roots 81 of plants 19 [0105] FIG. 5] of the rotatable planting column [the hollow core of a tower [0086]] the interior of vertical shaft 74 by which tower 2 rotates [0105]] for the purpose of providing the interior of the vertical shaft by which the column rotates with an irrigation pipe formed within to make the apparatus more efficient and compact to conserve space indoors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wilson in view of Takashima to include regulating the environment includes distributing an aqueous solution with a dispensing apparatus throughout a 
Please note in the combination of Wilson, Takashima, and Kop the location code is assigned to an opening of a rotatable planting column.

7. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima (US 5,617,673) in view of Kop (US Patent Publication 2018/0042186) and Wilson (US 9,730,400).
	a. Regarding claim 21, Takashima in view of Kop teaches (references to Takashima) the apparatus of claim 1 having at least one light source 42. Takashima in view of Kop does not specifically teach at least one light source positioned at least partially along a corner of the interior of the enclosure. Wilson teaches at least one light source 342 positioned at least partially along a corner of interior 302 of the enclosure [As illustrated in FIG. 11, at least one light source 342 may be provided in the housing interior 302, col 10 lines 58-59] for the purpose of providing uniform exposure of the vegetation to the light emitted from the light sources with reduction of the overall consumption of power and generation of heat in the system housing interior.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Takashima in view of Kop to include at least one light source positioned at least partially along a corner of the interior of the enclosure as taught by Wilson because doing so would have provided uniform exposure of the vegetation to the light emitted from the light sources with reduction of the overall consumption of power and generation of heat in the system housing interior.

Response to Arguments
8.	Applicant’s arguments from the response filed on 12/01/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 12/01/2021, see pages 7-8, with respect to the rejection of claims 18 and 19 under 35 U.S.C 102 have been fully considered and are persuasive. 
 b. Applicants arguments in the reply filed on 12/01/2021, see pages 9-10, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues: 
1.)	Amended claim 1 recites, in part, “a conduit having a dispensing apparatus at least partially positioned within the planting column, the dispensing apparatus configured fo dispense an aqueous solution throughout the cavity” (emphasis added). As discussed herein, Takashima teaches carefully directing fluid flow to a root bag through selectively sealed fluid connection. Takashima teaches avoiding spillage and misdirecting fluid throughout the apparatus. Takashima teaches away from any combination that utilizes the recited “dispensing apparatus configured to dispense an aqueous solution throughout the cavity” at least because Takashima teaches the benefits of exclusively directing fluid to the root bags. 
	Examiner respectfully disagrees. Applicant argues that the reference teaches away. However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124). In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Takashima nowhere criticizes, discredits, or otherwise discourages a dispensing apparatus configured to dispense an aqueous solution throughout the cavity. 
2.)	Takashima would be inoperable if it contained the recited “dispensing apparatus configured to dispense an aqueous solution throughout the cavity” at least because the aqueous solution would destroy the electrical components positioned therein. 
	Examiner respectfully disagrees. Applicant 's assertion that the aqueous solution would destroy the electrical components is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of 
c. Applicants arguments in the reply filed on 12/01/2021, see page 11, with respect to the rejection of claim 18 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kop (US Patent Publication 2018/0042186).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643